COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


JANICE LUCILLE NIPPER
                                                                MEMORANDUM OPINION*
v.     Record No. 2879-06-3                                         PER CURIAM
                                                                    APRIL 17, 2007
COUNTY OF TAZEWELL SCHOOL BOARD
 AND VIRGINIA ASSOCIATION OF COUNTIES
 GROUP SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Karel Brown Ryan; Ryan Law Firm, PC, on brief), for appellant.

                 (Richard D. Lucas; Lucas Law Firm, PLC, on brief), for appellees.


       Janice Lucille Nipper appeals a decision of the Workers’ Compensation Commission

finding that she failed to prove she sustained an injury by accident arising out of her employment

on October 8, 2005. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Nipper v. Tazewell (County of) School Bd., VWC File No. 225-77-50

(Oct. 17, 2006). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.